DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include limitations not previously recited.  Support for the new limitations is found in the original filing. 
Amended/new grounds of rejection addressing the new limitations are below set forth.
The remarks filed 8/17/22 in conjunction with the amended claims submitted pursuant to the RCE 9/16/2022 have been considered and are not persuasive to overcome the rejections under the previously cited prior art for the reasons more fully below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roger-Gopfert et al (US 2013/0133243) as evidenced by AHLERS REBHOLZ VAN TRIE(WO2004/035715A1)
In the alternative assuming arguendo the limitations of claims 5-7 are not obvious:
Claims 5-7 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Roger-Gopfert et al (US 2013/0133243) AHLERS REBHOLZ VAN TRIE(WO2004/035715A1)  as applied to claims 1, 5-15 further in view of Tack et al (US 2004/0020106)
Regarding Claims 1 and 5-15:
Roger Gopfert discloses an additive is used as a cold flow improver wax anti settling agent and deposit reducer [0056] the additive may be in the form of a concentrate or a fuel compositions with a fuel [0057](i.e. meeting claim for additive composition and claim for fuel composition and for method of adding to fuel)
The composition comprises additive such as cold flow improvers and other customary additives [0138-0140] The composition also comprises cold flow improvers / wax anti settling additives nucleators [0176] 
The composition comprises cold flow improvers such as polar nitrogen  compounds, copolymers of C2-40 olefin with at least one further ethylenically unsaturated monomer, comb polymers etc.  [0176-1083] 
Regarding Component (a)
Roger Gopfert discloses quaternized nitrogen compounds (i.e. quaternary ammonium salt) which are quaternized ammonium compounds [0019,0051,154,197,259 reference claim 2] in fuels with additive packages including detergent (Abstract) the fuels include diesel fuels [0045] and include fuels meeting DIN 51603 and EN 590 [0224]
The additive is suitable for use in ANY fuels and provides a whole series of advantageous effects. [0221] The fuel is especially useful in middle distillate fuels [0222-0223]
The quaternized nitrogen includes reacting a hydrocarbyl substituted poly carboxylic acid with a compound having at least one nitrogen [0018]  the nitrogen includes those with NRR segments having 4 to 44 carbon atoms and a H group (See [0120] (notably the claim is directed to a nitrogen having a “segment” which is interpreted to mean a part and not necessarily the whole of the nitrogen component) The hydrocarbyl substituted poly carboxylic acid includes polyisobutenyl succinic acid or anhydride [0023] where the poly iso butenyl has a Mn from 400 to 3000 [0044] (overlapping range of claim 10)  the quaternation agent includes phthalate or salicylate such as dimethyl phthalate or methyl salicylate [0028] dialkyl oxalate [0034] esp. methyl alkyl groups (meeting claim 10) the amine includes polyamines [0037] the amines include diamines such as di methyl amino propylamine [0109] (meeting claim 10)
[0247-0249, 0251] where PIBSA having MN of 1000  reacted with dimethyl oxalate methyl salicylate See [0256-0258] (meeting claim 13) 
The additives include detergent additive which include customary additives having at least on hydrophobic hydrocarbon with a Mn of 85 to 20000 such as polyisobutenyl [0154] and a polar moiety of amino groups, carboxylic ester groups, and moieties from succinic anhydride (i.e. reaction produce of claims 8-10) and Mannich reaction of substituted phenols with aldehydes and amines mono or poly [0142-0151] (i.e. reaction product of claims 8-9 and 10)
The succinic anhydride and amido groups derived from an alkenyl succinic anhydride such as poly iso butenyl succinic anhydride with Mn of 300-5000or 800 to 1500 with poly alkene amines including polyethylene amines of ethylene diamine, diethylenetriamine, tri ethylene tetra amine and tetra ethylene pentamine [0163] (meeting polyethylene polyamine with 1 to 9 amine and 1 to 8 ethylene of claim 10) 
The detergent may be a Mannich reaction of formaldehyde an ethylene diamine or tetra ethylene pentamine and poly iso butenyl phenols [0164] 
Regarding claimed component b:
A copolymer of C2-40 olefin with at least one further ethylenically unsaturated monomer [0178] the copolymer has one further ethylenically unsaturated monomer of 1 to 50 wt.% [0193] (Claims 14 component b (y)
Comb polymers, polar nitrogen compounds, poly ethylenically acrylic esters [0178-0183]
The polar nitrogen includes the reaction produce of hydrogenated di tallow amine and phlathlic anhydride [0207] (meeting claim 13 and (b) (x) 
Regarding Component c
Regarding Component (c) and claims 5-7:
The composition comprises cold flow improvers such as polar nitrogen  compounds, copolymers of C2-40 olefin with at least one further ethylenically unsaturated monomer, comb polymers etc.  [0176-1083] 
The comb polymers include copolymerization of fumaric acid with another ethylenically unsaturated monomer including an unsaturated ester such as vinyl acetate [0195] (there by teaching monomers of formula (a) and (b) and as further described in the dependent claims as having vinyl ester monomers and rendering obvious to one of ordinary skill in the art at the time of filing the invention to try dialkyl fumarate monomers and overlapping he claimed R groups of the dependent claims)
The cold flow improver improves performance under cold conditions have sufficient oil solubility, afford wax anti settling properties and may serve as nucleators.  It is possible to use mixtures as effective nucleators [0176] See claim 17 of the reference:  The fuel additive especially as a cold flow improver, a wax anti-settling additive or additive for reducing and/or preventing deposits.  
The reference teaches various additives and their ranges such as detergent (PIB succinimide/Mannich Reaction Product) in amounts of 25-2500 ppm [0165] cold flow improves and combinations thereof 10-5000 ppm [0211] quaternized additive 10-5000 ppm [0222] thereby overlapping the claimed ranges and rendering same obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)(emphasis added by examiner) 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(emphasis added by examiner)
Regarding claims  5-7
The comb polymers include copolymerization of fumaric acid with another ethylenically unsaturated monomer including an unsaturated ester such as vinyl acetate [0195] (there by teaching monomers of formula (a) and (b) and as further described in the dependent claims as having vinyl ester monomers and rendering obvious to one of ordinary skill in the art at the time of filing the invention to try dialkyl fumarate monomers and overlapping he claimed R groups of the dependent claims)
The comb polymers include poly fumarates [0195] such as those of AHLERS REBHOLZ VAN TRIE(WO2004/035715A1) [0195] This reference is cited within US 2013/0133243 and includes the comb polymer additives set forth therein thereby rendering obvious the claim limitations of instant claims 5-7:  (WO2004/035715A1) teaches a composition for cold flue improvement of fuels with a hydrocarbyl vinyl ether and at least one conventional cold flow improver.   The composition comprises comb polymers of poly fumarate where the R groups comprise at least 10 carbon atoms or 10 to 30 carbon atoms or 1 to 30 carbon atoms.  (overlapping and encompassing the limitations of claims 5-7 for alkyl groups / dialkyl fumarate monomers, etc. and teaching copolymerizing vinyl ester with fumaric acid)

    PNG
    media_image1.png
    144
    923
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    658
    media_image3.png
    Greyscale

Rendering obvious to one of ordinary skill in the art at the time of filing the invention to try dialkyl fumarate monomers and overlapping he claimed R groups of the dependent claims as they are taught by the WO reference cited by Roger Gopfert as suitable comb polymers. The prior art therefore teaches and renders obvious the limitations of claims 5-7.
Since the prior art teaches adding to a fuel the claimed composition, and the prior art teaches the claimed fuel (a generic fuel is claimed – notably the fuel of the prior art teaches an EN 590 fuel the same fuel used in the instant application examples) as such it will necessarily afford the claimed “antagonistic interaction between the various components of the fuel including but not limited to components a and b.    Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
While the examiner maintains using dialkyl fumarate with methyl or carbons less than 18 is obvious to try for one of ordinary skill in the art at the time of filing the invention esp. since the prior art includes those poly fumarates of WO 2004/035715, assuming arguendo it is not obvious to try:
Tack et al (US 2004/0020106) like Roger Gopfert discloses a fuel composition with good low temperature operability  the composition comprises a copolymer of ethylene and at least one unsaturated ester/vinyl ester, dialkyl fumarates; a copolymer of ethylene and alkene, a copolymer of ethylene and 15 mol % vinyl acetate; a nucleator, wax, substantially branched alkyl phenol formaldehyde condensate, a comb polymer and a polar nitrogen compound. (Abstract)
The additives reduce the size and shape of wax crystal without viscosity increase providing improved pour point, and cold filter plugging point [0032] 
Tack discloses the composition comprising at least one of a copolymer or ethylene and at least on unsaturated ester such as dialkyl fumarate (meeting the limitations for claim component (c ) and claim 5) (Abstract) The dialkyl fumarate has R groups with 1 to 9 carbons such as di ethyl fumarate [0046](and encompassing dimethyl fumarate rendering claim 18 obvious for R to be methyl)  and the vinyl ester includes alkyl methacrylate where the alkyl group includes C1 (i.e. methyl) [0036][0040-0042] (meeting claim component ( c) and claims 5-7)

    PNG
    media_image4.png
    428
    604
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    234
    533
    media_image5.png
    Greyscale

	The composition also comprises comb polymer additives include those formed from fumarate such as C8 to 12 dialkyl fumarate vinyl acetate copolymers [0120] (again overlapping the claimed ranges of claims where R1 and R2 are alkyl with less than 18 carbons)
 (y)  Tack discloses the composition comprises a copolymer of ethylene and alkene and a copolymer of ethylene and vinyl acetate with less than 15 mole % vinyl acetate   (meeting component (b)(y) and claim 14) (abstract)  [0015-0028]
The composition comprises nucleator, a wax, a substantially branched alkyl phenol formaldehyde condensate, a comb polymer and a polar nitrogen compound (Abstract) [0015-0028] 
The additives reduce the size and modify the shape of wax crystals to avoid gel and unwanted increase in viscosity and improve pour point and cold filter plugging [0032]
The wax anti settling additive includes C12 di coco amide phthalic anhydride (table 4 ) (i.e. component c )
The C10/C12 FVA is di dodecyl dodecyl fumarate vinyl acetate copolymer
The APFC is iso nonyl phenol formaldehyde condensate (Table 4) 
The copolymer of ethylene and less than 15 mol % of vinyl acetate [0063-] 
The nucleator includes a block polymer [0086-0087] and wax [0088] an alkyl phenol formaldehyde condensates [0095] 
And comb polymers [0103] including a copolymer reacted with a di hydrogenated tallow amine [0119]  
And Claims 8-10
The polar nitrogen compounds/wax anti settling additives include Mannich reaction products [0156] of condensation of formaldehyde and a secondary amine with C8-30 aliphatic hydrocarbyl groups [0173] and a phenol [0177] the phenol may have hydrocarbyl or alkyl groups [0177] 
The polar nitrogen includes amine salts and or amides of mono or poly carboxylic acids having 1 to 4 carboxylic acid groups such as reacting a hydrocarbyl substituted amine with an acid or its anhydride [0139] 
Tack discloses the additives are added to the fuel [0031]
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the dialkyl fumarate esp. dimethyl fumarate vinyl ester copolymer and the C8-C12 fumarate vinyl esters of Tack in the composition and method of Roger-Gopfert et al in order to impart improved cold flow performance to the fuel thereof as taught by Tack.  Further doing so would amount to nothing more than use of known copolymers (dialkyl fumarate vinyl ester copolymers and comb polymers) in a known 
Response to Arguments
Applicant's arguments filed 8/17/2022 as submitted with the RCE filed 9/16/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the combination of additives provides anti antagonistic relationship to improve cold properties of fuel, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that not all fuels result in the argued antagonistic affect and therefore the prior art does not necessarily teach the new claim limitation.  This is not persuasive.  The applicant asserts that not all fuels possess the problem solved by the instant invention.  This is not persuasive.
First the examiner notes the claims are to any middle distillate fuel and not to a specific fuel.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific fuel properties/compositional component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second the examiner notes the reference teaches EN 590 fuel which is the same fuel used in the instant application examples in the specification (Spec P32). 
Further, the specification clearly recognizes the argued ameliorating of the “antagonistic” interaction occurs due to the addition of component (c) of the claims. (Spec P29L26--P30L10)  Since the prior art teaches the addition of component (c) and the same fuel of the instant application, the argued amelioration should necessarily occur.  Since the prior art teaches adding to a fuel the claimed composition, and the prior art teaches the claimed fuel (a generic fuel is claimed – notably the fuel of the prior art teaches an EN 590 fuel the same fuel used in the instant application examples) as such it  would be obvious to one of ordinary skill in the art at the time of filing the invention that the additives will function well together in the fuel.  And it would be obvious that the additives will necessarily afford the claimed “antagonistic interaction between the various components of the fuel including but not limited to components a and b.    
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
One of skill in the art at the time of filing the invention would have a reasonable expectation that the mixture of cold flow improvers will function together to impart improved cold flow properties.  As more fully above set forth cold flow improvers are known to be used in mixtures.  Tack teaches: The additives reduce the size and modify the shape of wax crystals to avoid gel and unwanted increase in viscosity and improve pour point and cold filter plugging [0032]  Roger Gopfert teaches that the cold flow improvers are capable of improving cold flow performance of middle distillate fuels under cold conditions and can be used in mixtures [0176][0211] with the wax anti settling additive [0056] (The instant specification recognizes at P2 L5-10 that wax anti settling additives improve low temperature properties of fuel)
Applicant argues the reference does not teach improving cold or low temperature properties of middle distillate fuel with the claimed additives but rather reduction of deposits and argues one of ordinary skill in the art at the time of filing the invention would have no reasonable expectation of the instantly argued cold flow properties.  This is not persuasive.  The reference teaches:  The cold flow improver improves performance under cold conditions have sufficient oil solubility, afford wax anti settling properties and may serve as nucleators.  It is possible to use mixtures as effective nucleators [0176]  The additive is suitable for use in ANY fuels and provides a whole series of advantageous effects. [0221] The fuel is especially useful in middle distillate fuels [0222-0223] The additives is a cold flue improver as well as wax anti-settling additive [0056] [0211] See claim 17 of the reference:  The fuel additive especially as a cold flow improver, a wax anti-settling additive OR additive for reducing and/or preventing deposits.  The reference clearly teaches the argued properties and recognizes the additives possess multi functionality including deposit control AND cold flow property improvement.  The reference is replete with citations of cold flow improver properties of the various additives.  No evidence is required for establishing a prima facie showing of obviousness.  The prior art teaches every claimed element to establish a showing of prima facie obviousness by a preponderance.  Based on the teachings of the reference one of ordinary skill in the art at the time of filing the invention would have a reasonable expectation of success.
Applicant argues one would not select the claimed compositional components based on the teachings of the cited reference.  This is not persuasive.  The reference discloses each and every claimed additive as well as teaching an improved property to the composition resulting from its use and addition.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) As such the prior art )would remain relevant and has not been overcome.  The reference having taught the claimed additives need not disclose an example with all of the claimed  MPEP 2123 components.   "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  
The instant claims are very broad and encompass a wide number of embodiments of various polymeric additives.  The cited reference includes a similar range of possible additives and in the disclosures are only a few pages longer than the instant application largely due to more information about definition and the state of the prior art etc.  The length of the cited art and possible combinations therein is not so long as to preclude selection of combinations of additives which are expressly recited therein esp. when used for the same or similar purpose (fuel additive/low temperature property additives/dispersant/detergent, etc.).    "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) 
Regarding the argued "antagonism" between the additives and b - additive (a) is ANY nitrogen dispersant.   (b) is ANY non-fumarate vinyl ester copolymer.   This argument when considered with the argument of breadth is not persuasive.  The reference teaches the claimed additives and renders obvious the claimed combination.  As such the reference renders the claims obvious by a preponderance of the evidence.  See also response to arguments in final office action mailed 6/17/22.
The applicant has amended the claims to recite amounts of the additives.  The reference teaches various additives and their ranges such as detergent (PIB succinimide/Mannich Reaction Product) in amounts of 25-2500 ppm [0165] cold flow improves and combinations thereof 10-5000 ppm [0211] quaternized additive 10-5000 ppm [0222] thereby overlapping the claimed ranges and rendering same obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The examiner maintains the primary reference renders obvious the limitations of claims 5-7 et seq as above set forth (noting an evidentiary reference cited as cited within the primary reference).  Notwithstanding same a secondary reference has also been cited to further establish obviousness of the carbon range, etc.    Applicant argues the secondary reference cited (in an alternative rejection) is not properly combined because the secondary reference is directed to jet fuel.  The examiner notes the primary references is suitable for all types of fuel, middle distillate fuel, etc. (which encompasses jet fuel) as such the combination of references is appropriate as more fully set forth in the office action [0221]
While not relied upon in the above rejections, the examiner notes relevant prior art below cited for purposes of compact prosecution.  Esp. Krull et al (US 2010/0192456) discloses a detergent additive with cold flow properties comprising an olefin copolymer nucleating agent for paraffin crystallization and an ashless nitrogen detergent additive having at least one alkenyl group bound to a polar group the alkenyl group having 10-500 carbons the polar group having 2 or more nitrogen and  a mineral oil cold flow improver (Abstract)[0011-0014] the additives include a reaction product of phthalic anhydride, di hydrogenated tallow fat amine with a copolymer of di-tetradecyl fumarate [0111], a copolymer of ethylene and propene copolymer of ethylene and 1 octene, [0104-0106] detergent additive of alkenyl succinic anhydride based on polyolefin with maleation with polyamines [0103] The effect of the nucleators on the antagonism caused by the detergent is reduced by the additive combination (Table 2) addition of the nucleators reduce impairment of the cold flow properties of the CFPP and the paraffin dispersant int middle distillates [0114] (i.e. the relationship of the additives to avoid antagonism and improve synergy not unexpected)
For the above reasons the above rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying prior office actions (where the reference is cited in an IDS it may not appear on the PTO 892).  Where a prior PTO 892 or IDS provides information on the above and below references they will not be duplicated on any PTO 892 accompanying the instant office action.  See PTO 892 accompanying the instant office action.   For example:
WO 2013/007994 discloses a fuel with cold flow improvers including 

    PNG
    media_image6.png
    395
    675
    media_image6.png
    Greyscale
p11
The copolymers of ethylene and olefinically unsaturated compounds include in addition to ethylene 1 to 22 mol % of olefinically unsaturated compounds as monomers (P11 L27-33) meeting claim 1 (b) (y) claim 14 and within the range of claim 15. The oil soluble nitrogen compounds include reaction products of amines such as long chain amines with carboxylic acids. The oil soluble nitrogen compounds include reaction product of phthalic anhydride with di hydrogenated tallow amine (P13 last 5 lines) (meeting the limitation of claim 1 (b) (x) and claims 12-13.)
COMPONENT C – CLAIMS 17-18:
The Comb polymer includes copolymers of ethylenically unsaturated dicarboxylic acids such as fumaric acid with vinyl esters such as vinyl acetate.  (P14 last par)

    PNG
    media_image7.png
    317
    880
    media_image7.png
    Greyscale

The composition further comprises a second component of a drag reducing agent (P16 L20-37) The composition further comprises a third component of a copolymer of one or more alkenes and sulfur dioxide; copolymers of one or more alkenes with acrylonitrile; copolymers of alkyl vinyl monomers and cationic monomers; conductivity improvers and mixtures (P17 L15-20) The cationic monomers  including quaternary ammonium substituted alkyl methacrylate (P19 L1-10)  The additive composition is used in a fuel such as a middle distillate fuel (P20 L25-38)  The composition further comprises other additives such as dispersants, detergents, dehazers, etc. (P22 L7-16) 
Sneddon WO 2013/114107A2 discloses a fuel composition comprising a base fuel and a copolymer of ethylene and an olefincally unsaturated compound - CFI (i.e. meeting claimed component (b) (y) and claim 14) and a nitrogen containing compound and polysulphone where the composition reduces cloud point and cold filter plug point (Abstract)  The nitrogen compound provides reduction in cloud point (P4 L15-25)(P6 L3-6)   The ethylene olefinically unsaturated  compound copolymer may further comprise 1 to 23 mol % of other olefinically unsaturated compounds a co monomers (P8 L20-35) (meeting claim 15)  Additional additives are used to improve performance of the fuel (P6 L20-30) The additional additives include dispersants, and additives for improving cold temperature performance including alkylphenol aldehyde resin, comb polymers, etc. P19 L10-17) The fuel includes a middle distillate fuel (P17 L30-38) as well as biofuel (P18 L1-10) The nitrogen compounds are a reaction product of NR1R2 where R1 is 4-44 carbons and R2 is H or R1 and a carboxylic acid of 1- 4 acid or acid anhydride or acid halide (P3 L30-P9 L3) (meeting component (b)(x) of claim 12) such as di hydrogenated tallow amine (P10 L10) and carboxylic acid (P10 L33-P11) such as phthalic acid (P11 L1-3) (meeting claim 13) esp. reaction of dihydrogenated tallow amine and phthalic acid (P13 L5-6) 
Krull et al (US 2010/0192456) discloses a detergent additive with cold flow properties comprising an olefin copolymer nucleating agent for paraffin crystallization and an ashless nitrogen detergent additive having at least one alkenyl group bound to a polar group the alkenyl group having 10-500 C the polar group having 2 o4 more nitrogen and  a mineral oil cold flow improver (Abstract)[0011-0014] the additives include a reaction product of phthalic anhydride, di hydrogenated tallow fat amine with a copolymer of di-tetradecyl fumarate [0111], a copolymer of ethylene and propene copolymer of ethylene and 1 octene, [0104-0106] detergent additive of alkenyl succinic anhydride based on polyolefin with maleation with polyamines [0103] The effect of the nucleators on the antagonism caused by the detergent is reduced by the additive combination (Table 2) addition of the nucleators reduce impairment of the cold flow properties of the CFPP and the paraffin dispersant int middle distillates [0114]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771